Por cuanto, Demetrio Bilbrau fué acusado por el Fiscal de la' Corte de Distrito de Guayama de un delito de atentado a la vida contra la persona del policía insular Rufino Rodríguez;
Por cuanto, celebrado el juicio ante un jurado se probó que dicho policía había recibido dos heridas de bala de revólver, una en un muslo y otra en.la cara que le rompió la mandíbula inferior del lado derecho, que era sumamente grave;
Por -cuanto, la prueba aportada en el juicio fué contradictoria; apareciendo de la del fiscal que el acusado hizo tres disparos de re-vólver contra el expresado policía;
Por cuanto, el veredicto del jurado declaró culpable al acusado del delito de acometimiento y agresión con agravantes y la corte Je impuso la pena de un año seis meses de cárcel; -
*1016Poe cuanto, en la apelación que lia interpuesto Demetrio Bilbrau alega que el ver edicto es contrario a la prueba y que la pena im-puesta es excesiva;
Bob cuanto, no encontramos motivo para declarar que el jurado erró al resolver el conflicto de la evidencia dando crédito a la prueba del fiscal;
Poe cuanto, dadas las circunstancias de este caso no es excesiva la pena impuesta al apelante;
PoR tanto, debemos declarar sin lugar este recurso de apelación y confirmar, como confirmamos, la sentencia apelada.